UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08268 FIRSTHAND FUNDS (Exact name of registrant as specified in charter) , SUITE 227 SANTA CLARA, CALIFORNIA 95050 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Kevin M. Landis SiVest Group, Incorporated 469 El Camino Real, Suite 227 Santa Clara, California 95050 With copy to: Kelvin K. Leung, Esq.
